Citation Nr: 0933637	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  99-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from February 1944 to May 
1946, including combat service during World War II, and his 
decorations included the Combat Infantryman Badge and Purple 
Heart Medal.  He died in March 1998.  The appellant is his 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 1999 and later by 
the Department of Veterans Affairs (VA), Regional Office 
(RO).  

In December 2004, the Board issued a decision denying an 
appeal regarding benefits under 38 U.S.C.A. § 1318, denying a 
claim of clear and unmistakable error in a prior decision, 
and remanding the claim for service connection for the cause 
of the Veteran's death.  In January 2006, the Board issued a 
decision confirming the denial of service connection for the 
cause of the Veteran's death.  

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2008, 
the Secretary of Veterans Affairs and the Veteran, through 
his attorney, entered a Joint Motion to vacate the Board's 
decision and remand the matter to the Board.  The Court 
granted that motion in June 2008.  The case is now ready for 
further action in accordance with the Joint Motion.  

The appeal was REMANDED to the RO via the Appeals Management 
Center (AMC) for additional development of evidence in 
November 2008.  The requested development has since been 
completed, and the case is now ready for appellate review.  



FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue on appeal, and 
there has been no prejudicial failure of notice or assistance 
to the appellant. 

2.  During his lifetime, the Veteran established service 
connection for amputation of the right lower extremity below 
the knee due to gunshot wound residuals, right foot with 
osteomyelitis, rated as 40 percent disabling; degenerative 
disc disease of the lumbar spine, rated as 20 percent 
disabling; defective hearing, rated as 20 percent disabling; 
residuals of shell fragment wound of the left foot, rated as 
10 percent disabling; and degenerative joint disease of the 
left knee, rated as 10 percent disabling.  

3.  The Veteran died in March 1998, at the age of 73 years 
due to lung cancer.  

4.  The lung cancer noted on the death certificate was not 
present during service, and was not manifested within one 
year after service.

5.  The death was not proximately due to or the result of the 
service-connected disabilities, and the service-connected 
disabilities did not materially accelerate the death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the VA's duties under the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations have been fulfilled.  The VA has a duty to notify 
the appellant and representative of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  The Board 
finds that each of the content requirements of a VCAA notice 
has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  Letters sent to the appellant informed her of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as letters from the RO dated in April 
2002 and December 2004, provided the appellant with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the RO issued a letter to the 
appellant in January 2009 which complied with the notice 
requirements as required by the holding in Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Furthermore, her contentions 
reflect an awareness of the particular requirements to 
substantiate a claim for dependency and indemnity 
compensation.  In addition, the Board notes that the 
Appellant is represented by an attorney who has knowledge of 
the applicable law and regulations.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that appellant was not provided a VCAA letter 
until after the decision being appealed.  However, subsequent 
to the issuance of the letters she was afforded an 
opportunity to submit evidence, and the claim was 
readjudicated.  Therefore, there was no prejudice due to the 
timing of the letters.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant declined a hearing.  The RO made 
appropriate efforts to attempt to obtain all relevant 
evidence identified by the appellant.  All available service 
medical records have been obtained, as have post service 
treatment records.  The death certificate has also been 
obtained.  Appropriate medical opinions have been obtained.  
The Board finds that the most recent VA opinion obtained in 
March 2009 is adequate to resolve the claim.  The opinion was 
fully informed, and the physician fully explained the basis 
of the opinion.  The Board finds that the opinion of March 
2009 in which the VA physician stated that "I cannot relate 
his service-connected disabilities to his lung cancer or 
contributing to his death in any other way" adequately 
addresses all possible theories of entitlement, to include 
the contention that debilitation from osteomyelitis was a 
contributory cause of death.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the Veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The appellant is the Veteran's surviving spouse.  She seeks 
service connection for the cause of the Veteran's death.  She 
asserts that the Veteran developed disabilities in service 
which led to his death.  She states that he had problems with 
osteomyelitis of the leg which severely impaired his health 
and resulted in amputation of his lower leg.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a). 

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows: 

    (a) General.  The death of a Veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

During his lifetime, service connection was in effect for 
amputation of the right lower extremity below the knee due to 
gunshot wound residuals, right foot with osteomyelitis, rated 
as 40 percent disabling; degenerative disc disease of the 
lumbar spine, rated as 20 percent disabling; defective 
hearing, rated as 20 percent disabling; residuals of shell 
fragment wound of the left foot, rated as 10 percent 
disabling; and degenerative joint disease of the left knee, 
rated as 10 percent disabling.

The Veteran's death certificate indicates that the Veteran 
died in March 1998, at the age of 73 years due to lung 
cancer.  Interstitial lung disease was also listed as another 
significant condition.  No autopsy was performed.  The death 
certificate contains no indication that the cause of death 
was related to service.  On the contrary, the death 
certificate indicates that the onset of the lung cancer had 
only been "weeks" before the death.  

The Veteran's service medical records show that the disorders 
noted on the death certificate were not present during 
service.  A record dated in January 1945 reflects that while 
being treated for shell fragment wounds, it was noted that he 
smoked one pack of cigarettes a day.  On examination, his 
lungs were clear to percussion and auscultation.  The report 
of a chest X-ray taken in February 1945 reflects that the 
lungs and pleura appeared normal.  A consultation record 
dated in April 1945 noted that the Veteran had a history of 
nasal congestion since childhood, and had wheezing at night 
associated with tightness in the chest and a cough.  However, 
the only diagnosis was allergic state, chronic, mild, cause 
undetermined, manifested by rhinitis, hypertrophic, allergic, 
mild, asthma, bronchial, chronic, mild.  The report of an 
examination conducted in May 1946 for the purpose of 
separation from service shows that evaluation of the lungs 
was normal.  A chest X-ray reportedly showed no significant 
abnormalities.  

There is also no evidence that a malignant tumor such as lung 
cancer was manifested within one year after service.  The 
report of an examination conducted by the VA in November 1947 
reflects that the Veteran's respiratory system was normal.  

The earliest medical evidence of chronic lung problems are 
from many years after separation from service.  A VA chest X-
ray dated in March 1988 reflects diagnoses of (1) moderate 
cardiomegaly; (2) diffuse interstitial infiltrate, unchanged 
since March 28, 1988, and presumably fibrotic; and (3) 
pulmonary hyperaerating, granulomatous disease.  The report 
contains no mention of his period of service.  

With respect to the contention that the death was secondary 
to the service-connected disabilities, particularly the 
service-connected amputation and osteomyelitis, the Board has 
reviewed the evidence which is of record which pertains to 
the service-connected disabilities.  For example, a VA 
hospital discharge summary dated in April 1995 reflects that 
the Veteran had a history of being wounded in 1944, and had 
severe right calcaneus pain.  An X-ray showed changes through 
the calcaneus.  On examination, marked purulence was 
expressed.  The diagnosis was right calcaneal osteomyelitis.  
A private medical treatment record dated in August 1995 
reflects that the Veteran underwent surgery for incision and 
drainage of the chronic osteomyelitis of the right heel.  A 
letter dated in September 1995 from Stephen Pirota, D.P.M., 
indicates that the Veteran's problem was unresponsive to 
treatment and that he was in significant pain.  For that 
reason, it was felt that a below the knee amputation should 
be given serious consideration.  Additional records reflect 
that such a procedure was performed later that month.  

Subsequent treatment records show that the Veteran was 
recovering from the below the knee amputation.  However, a 
private treatment record dated in May 1996 indicates that he 
reported that he had noticed increased shortness of breath.  
A VA pulmonary function test report also dated in May 1996 
reflects that the Veteran had a severe decrease in diffusing 
capacity.  As noted above in the death certificate, the 
Veteran died in March 1998 due to lung cancer.  

The Board notes that the evidence includes an opinion linking 
the Veteran's service-connected disorders and his death.  In 
this regard, a November 2001 opinion from K. L. Magrini, 
D.P.M., is to the effect that the "chronic infection that 
was in his body" (referring to the service-connected 
osteomyelitis) "slowly deteriorated his general health, 
weakened his immune system, and could easily explain his 
susceptibility to develop the interstitial lung cancer that 
finally ended his life."  

Significantly, however, there are other medical opinions 
which weigh against the claim.  An opinion from a VA 
physician's assistant dated in July 2002 is to the effect 
that the shrapnel wound that eventually led to osteomyelitis 
and amputation of the leg was not related to the development 
of the Veteran's cancer and his death.  He further stated 
that the amputation was not a risk factor for the development 
of pulmonary carcinoma.  

Secondly, a VA physician offered the following medical 
opinion in January 2005:

I have reviewed this gentleman's claims folder in 
detail.  I have reviewed his service-connected 
disabilities and particularly his osteomyelitis.  I 
note that his death certificate recorded his cause 
of that as lung cancer and an incidental finding 
was interstitial lung disease.  In my opinion, his 
service-connected disabilities and particularly the 
osteomyelitis did not contribute substantially or 
materially to his death.  They did not cause his 
death.  They did not lend assistance to the 
production of death, result in general impairment 
to his health that this would have caused his death 
or were [of such] severity as to materially have 
influenced the acceleration of his death.  He died 
from lung cancer, which in my opinion was not 
related to any of the above service-connected 
disabilities. 

In addition, in response to a Board remand requesting a more 
detailed opinion, the VA physician who prepared the opinion 
in January 2005 prepared another opinion in March 2009 which 
contains the following comments:

I have reviewed this gentleman's claims file.  I 
have reviewed the purple temporary file.  I have 
reviewed my previous opinion.  I have reviewed 
letters from the attorney and the patient's medical 
file and the lengthy discussion that his wife sent 
as well as the internet folders that were copied.  
I note the service-connected disabilities that this 
Veteran had at the time of his death.  I have again 
reviewed his death certificate which states that he 
died from lung cancer and was also found to have 
interstitial fibrosis at the time of his death.  I 
noted that he was seen at the Little Rock VA 
Hospital in April 1995.  He had had a gunshot wound 
in 1944 with right calcaneal pain and he was seen 
at the VA.  He was referred by the Fayetteville VA 
because of an abscess in the right ankle.  
Examination showed a fluctuant mass in the right 
ankle both posteriorally and posterolateral and 
purulence could be expressed from it.  X-rays 
showed changes throughout the calcaneus.  The 
patient elected to pursue treatment at an outside 
hospital.  He did have the abscess drained but it 
did not heal.  He was advised to have a below-knee 
amputation and this was done in 1995.  The patient 
died in March 1998.  He did have osteomyelitis in 
his right foot but had a below-knee amputation.  I 
do not find any evidence that infection had spread 
throughout his body.  I do not find any evidence 
that he had osteomyelitis of the spine.  After his 
below-knee amputation he was treated with 
antibiotics for three months which is fairly 
standard.  I have reviewed the internet file that 
were placed in his folder also.  I do not know of 
any well-controlled medical studies that would lend 
credence to the fact that osteomyelitis of the foot 
can lead to lung cancer.  I have also read the 
opinion from K. L. Magrini D.P.M., that chronic 
infection in his body slowly deteriorated his 
general health, weakened his immune system, and 
could easily explain susceptibility to interstitial 
lung cancer that finally ended his life.  I know of 
no good medical evidence that the osteomyelitis in 
his foot would make him more susceptible to 
developing lung cancer.  Therefore, after a review 
of his chart and all the records in the temporary 
folder, I remain of the opinion that he died from 
lung cancer, and I cannot relate his service-
connected disabilities to his lung cancer or 
contributing to his death in any other way.  

The Board finds that the VA opinions of January 2005 and 
March 2009, which weigh against the claim, have greater 
probative value than the private opinion from a podiatrist.  
In this regard, the Board notes that the VA opinions were 
based on review of the Veteran's claims file and were 
therefore fully informed opinions.  Moreover, the VA opinions 
appears to be more consistent with the medical evidence which 
reflects that the area affected by the osteomyelitis had been 
amputated, and thus there was no longer an active disease 
process due to that infection at the time of the Veteran's 
death.  Finally, the Board is of the opinion that a medical 
doctor would have greater expertise in determining the cause 
of death than a podiatrist.  

In summary, the evidence shows that the diseases which 
resulted in the Veteran's death were not present during 
service or manifested within one year after service.  The 
disorders noted on the death certificate were not related to 
any incident during service.  Moreover, the weight of the 
medical evidence shows no relationship between the service-
connected disorders and the Veteran's death.  The 
preponderance of the evidence shows that there was no ongoing 
debilitation due to osteomyelitis which contributed to death.  
The death was not proximately due to or the result of the 
service-connected disabilities, and the service connected 
disabilities did not materially accelerate the death.  
Accordingly, the Board concludes that a service-connected 
disability did not cause or contribute substantially or 
materially to cause the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


